Citation Nr: 0123505	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from May 1969 to April 1971.  

In an June 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) Huntington, West Virginia 
determined inter alia that no new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a back condition, which had been denied in a 
September 1977 rating decision.  The veteran was notified of 
the denial in July 1996 and he submitted a timely notice of 
disagreement (NOD); however, after the RO issued a statement 
of the case (SOC) in October 1996, he did not file a timely 
VA Form 9, Substantive Appeal, or any document that could be 
accepted in lieu of a VA Form 9.  Thus, the June 1996 
decision became final and is the last final decision on the 
matter prior to the decision on appeal.

This appeal arises from a September 1997 RO rating decision 
that determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a back condition.  That decision also 
determined that a claim of entitlement to service connection 
for residuals of a right foot injury was not well grounded 
and denied a compensable disability rating for service-
connected hearing loss.  

The RO issued an SOC in January 1999 and received the 
veteran's substantive appeal in February 1999.  The veteran 
has appealed to the Board of Veterans' Appeals for service 
connection for a back condition and for a right foot 
condition.  He did not indicate disagreement with the hearing 
loss rating.

In his substantive appeal, the veteran requested a hearing 
before a member of the Board.  A hearing was scheduled for 
November 1999; however, in October 1999, the veteran 
requested a videoconference hearing instead and requested 
that it be rescheduled later for health reasons.  The RO 
informed the veteran that a videoconference hearing was 
scheduled for July 2000.  In June 2000, the veteran indicated 
that he could not travel to the RO because of back pain and 
again requested that the hearing be rescheduled at a later 
time.  He also indicated that he would forward additional 
private medical evidence.  

In July 2000, the RO informed the veteran by letter that he 
could have a hearing before a member of the Board but that 
the videoconference hearing would not be rescheduled.  In 
June 2001, the RO notified the veteran by letter that a 
hearing before a member of the Board was scheduled for August 
13, 2001.  The RO asked the veteran to confirm his agreement 
with that date by July 10th, or else his hearing would be 
canceled.  The claims file does not reflect that the veteran 
responded either way.  The claims file also reflects that the 
veteran failed to report for the hearing on August 13th.  
Because the veteran did not report for the hearing, the Board 
deems the hearing request to be withdrawn.  

The claim for service connection for residual of a right foot 
injury will be addressed in the REMAND portion of the 
decision.  


FINDINGS OF FACT

1.  A June 1996 RO rating decision determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for a back condition.  

2.  Notice of procedural and appellate rights were provided 
in a letter dated in July 1996; however, the veteran did not 
timely file a substantive appeal.  

3.  Evidence submitted since the June 1996 rating decision is 
so significant that it must be considered to fairly decide 
the merits of the claim.


CONCLUSIONS OF LAW

1.  In a June 1996 rating decision, the RO determined that no 
new and material evidence had been submitted to reopen a 
claim for service connection for a back condition.  38 U.S.C. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2000).

2.  New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for a back condition; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction, a claim of entitlement to 
service connection for a back condition was the subject of a 
prior final decision in June 1996.  The veteran was provided 
notice of that rating action and of his procedural and 
appellate rights; however he did not timely file a 
substantive appeal.  Regulations in effect at the time of 
that decision state that when a claim has been disallowed by 
the RO and not appealed within applicable time limits, the 
decision becomes final.  38 U.S.C. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Under current 
regulation, the claim may not be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  The credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The Board further notes that the 
definition of new and material evidence was revised effective 
August 29th, 2001; however the revision does not apply to 
claims received by the RO prior to that date.  Thus, the 
former version of 38 C.F.R. § 3.156(a), which appears above, 
applies to this case.  66 Fed. Reg. 45,620, 45,630 (Aug 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the June 1996 
rating decision that determined that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a back condition includes the 
veteran's DD-214 reflecting award of the Purple Heart and the 
Combat Infantryman's Badge, the veteran's service medical 
records (SMRs), a VA examination report dated in August 1977, 
an application for VA benefits filed in November 1996, and 
statements in support of the claim.  These are briefly 
reviewed below.  

The SMRs do not reflect any back complaint; however, an 
August 20, 1970 SMR does note that the veteran suffered 
bilateral tympanic membrane (TM) perforation caused by blast 
when a mine exploded.  He received treatment and further 
evaluation during the next few days.  A February 1971 
separation examination report does not contain any indication 
of a complaint or mention of a back condition.  Upon 
examination, the spine was found to be normal.  In an 
application for VA benefits filed in November 1976, the 
veteran claimed that he was treated for a back injury in 
Vietnam.  A VA examination report dated in August 1977 
revealed diagnoses of chronic back strain with X-ray evidence 
of sacralization of L5 and mild scoliosis of the dorsal 
spine.  During the examination, the veteran reported that 
after a landmine explosion in Vietnam, his back ached for 
sixty days and the ache has recurred since that time.

In a September 1977 rating decision, the RO denied service 
connection for back pain on the basis that no back disability 
was shown in the veteran's SMRs.  The veteran did not appeal 
that decision.

In March 1996, the veteran requested that his back claim be 
re-opened.  He was informed by the RO that new and material 
evidence would be needed to reopen the claim.  The veteran 
did not respond to the letter.  

In a June 1996 rating decision, the RO determined that no new 
and material evidence had been submitted to reopen the 
service connection claim.  The veteran was informed of that 
decision in July 1996.  

In a notice of disagreement received in September 1996, the 
veteran stated that the necessary evidence was in his SMRs.  
The RO issued an SOC in October 1996 along with appeal 
instructions and time limits.  In November 1996, the veteran 
requested an additional 60 days to file his substantive 
appeal in order to obtain additional evidence.  The veteran 
did not submit additional evidence.  

The Board must next review the evidence submitted since the 
June 1996 rating decision to determine whether any of it is 
new and material evidence, that is, whether it results in a 
more complete record for evaluating the claim for service 
connection for back pain.  

In September 1997, the veteran submitted a lay witness 
statement of a service comrade to the effect that the veteran 
did suffer injury to his back in Vietnam and that he was in 
the hospital in Vietnam on August 21, 1970.  The lay witness 
statement does not say whether the veteran was observed to be 
hospitalized or merely receiving treatment that day; however 
this is not crucial to the issue.  The Board does not find 
the lay witness statement to be new and material evidence.  
The SMRs of record at the time of the June 1996 rating 
decision reflect that the veteran had been treated on that 
day for another injury due to a land mine explosion.  Other 
evidence of record reflects that he later reported to VA that 
he had also injured his back in the explosion and had 
received treatment for that condition.  The lay witness 
statement merely recites information already known and 
considered in earlier VA decisions.  Therefore, although the 
lay witness statement was not considered before, it is merely 
cumulative of earlier considered evidence.  Thus, it does not 
fit the definition of new and material evidence.  Analyzing 
this evidence under the standard set forth in Hodge, supra, 
the Board finds that it does not result in a more complete 
record for evaluating the disability because it adds no new 
information concerning the disability to the record.   

The veteran submitted a copy of an order awarding him a 
Purple Heart.  Because documentation of the award of that 
medal was contained in the veteran's DD-214, which was of 
record at the time of the June 1996 rating decision, this 
order is also merely cumulative of earlier considered 
evidence.  Thus, it is not new and material evidence.

The veteran claimed a history of back pain ever since the 
back injury.  This is not new evidence concerning his 
disability because he also reported that fact during his 
August 1977 VA examination.  Thus, this is not new and 
material evidence.

The veteran submitted VA outpatient treatment reports dated 
from December 1997.  These reports document continued 
treatment for the disability in question and, in that 
respect, they appear to be cumulative of earlier considered 
evidence; however, as noted in Hodge, evidence that results 
in a more complete record for evaluating the disability may 
be new and material evidence.  December 1997 VA X-rays showed 
moderately advanced degenerative joint disease of the lumbar 
spine.  The Board does not find earlier dated evidence of 
degenerative joint disease of the lumbar spine.  The earlier 
X-rays were taken in August 1977 and there was no mention of 
degenerative joint disease at that time.  Therefore, 
submission of this evidence does tend to result in a more 
complete record for evaluating the claimed back disorder.  
This is so particularly in view of the fact that the original 
RO denial in September 1977 was based on the RO's finding 
that no back disability was shown, other than a "congenital 
or developmental" defect  The Board finds therefore that 
this is new and material evidence that is so significant that 
it must be considered to fairly decide the merits of the 
claim.  The Board hereby reopens the claim of entitlement to 
service connection for a back condition.  





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back condition is 
reopened.  To that extent only, the appeal is granted.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Concerning the claim of service connection for residuals of a 
right foot injury, the September 1997 rating decision that 
denied the claim did so on a "not well grounded" basis.  
The most recent supplemental statement of the case addressing 
the issue (March 1999) also recites the former regulatory 
provisions concerning well groundedness.  The RO must 
therefore readjudicate the claim prior to Board review.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The record reveals that the veteran currently has 
degenerative joint disease of the lumbar spine.  His right 
foot disorders include gout and possibly arthritis.  No 
attempt has been made to obtain a medical opinion addressing 
whether these disorders are causally related to active duty.  
In order to afford the veteran every possible consideration 
in his appeal, the Board should attempt to obtain such an 
opinion.  Therefore, the Board requests that an appropriate 
VA examination or examinations be scheduled to determine the 
nature and etiology of any spine disorder and any right foot 
disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the recently promulgated 
regulations are fully complied with and 
satisfied. 

2.  The RO should ask the veteran for any 
relevant private treatment records that 
might reflect back treatment and right 
foot treatment and should assist the 
veteran in obtaining these records.  If no 
records are available, that fact should be 
clearly noted in the veteran's claims 
file.  

3.  An appropriate VA examination should 
be scheduled.  The claims file should be 
made available to the examiner for review 
in connection with the examination and the 
examiner should acknowledge such review in 
the examination report.  The examiner is 
asked to offer a diagnosis concerning any 
back disorder and any right foot disorder 
found, and offer an opinion as to whether 
it is at least as likely as not (50/50 or 
greater chance) that any back disorder and 
right foot disorder currently shown is 
causally related to active duty.  The 
standard set forth above, whether it is at 
least as likely as not, is in keeping with 
applicable law and must be adhered to.  
Further, the examiner should consider all 
material evidence contained the claims 
folder.  The examiner is advised that the 
veteran's history of a back injury in 
service followed by 60 days of back ache 
(see, e.g., VA Form 21-4138 dated May 21, 
1999; and history given during VA 
examination in August 1977) is accepted as 
fact.  A discussion of the facts and the 
medical principles involved will be of 
considerable assistance to the Board.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



